Citation Nr: 0504489	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-24 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for anxiety disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

In his July 2003 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, his representative 
withdrew this request in a September 2003 submission.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's anxiety disorder is productive of 
significant anxiety symptoms, including panic attacks and 
psychosomatic symptoms; while he has maintained employment 
during the pendency of this appeal, his social functioning 
has been shown to be significantly reduced.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for anxiety disorder 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9413 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA - Notice and Assistance

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107) became law.  Regulations implementing the VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
present case, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has afforded the veteran a VA 
psychiatric examination and has obtained records of all 
relevant treatment that he has described.  There is no 
indication of further mental health treatment records that 
have not been obtained to date.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in July 2002.  By that letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the veteran 
has been advised that he could help his claim by sending the 
RO pertinent medical records.  See 38 C.F.R. § 3.159(b)(1).  
Moreover, a second VCAA letter was issued to the veteran in 
November 2003.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
prior to the appealed rating decision.  Furthermore, as 
described above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would result only in additional 
delay with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Increased Rating - Anxiety Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In a December 1972 rating decision, the former San Francisco 
VARO granted service connection for anxiety neurosis on the 
basis of in-service treatment for nervousness.  A 10 percent 
evaluation was assigned, effective from July 1971.


During an April 2002 VA psychiatric consultation, the veteran 
reported a panic episode two weeks earlier, accompanied by a 
fear of death.  Later in the same month, he reported a 
"buzzing noise" at the top of his head that interfered with 
his work, but he denied a sense of worthlessness and 
hopelessness, suicidal thoughts, and suicide attempts.  A 
Global Assessment of Functioning (GAF) score of 70 was 
assigned.  In May, June, and July of 2002, the veteran 
reported decreasing anxiety.  However, he described a "fear 
of falling" and a further panic attack, with shortness of 
breath and chest pain, in August 2002.  Later in the same 
month, the veteran reported episodes of intense anxiety, and 
a GAF score of 45 was assigned.  In September 2002, the 
veteran stated that he was often teased at work and that he 
was concerned that his co-workers would learn of his anxiety 
disorder and ridicule him.  A GAF score of 45 was again 
assigned.

The veteran underwent a privately conducted VA examination in 
September 2002, during which he reported panic attack 
symptoms, with difficulty breathing and shakiness.  He stated 
that he was working for the United States Postal Service and 
had been since 1975, but he noted that he did not participate 
in social activities because of his anxiety, and had "no 
friends."  Upon examination, the veteran reported being 
depressed and nervous, and his affect was restricted.  He 
denied suicidal or homicidal ideation.  Also, he was not 
delusional, and he denied hallucinations and illusions.  Some 
impairment in his attention and concentration, though "not 
that significant," was noted.  His short-term and long-term 
memory, insight, and judgment were intact.  The diagnosis was 
anxiety disorder, not otherwise specified, and a GAF score of 
55 to 60 was assigned.  The examiner further noted that the 
veteran had been able to maintain his job, but his anxiety 
symptoms affected his promotion potential and job evaluation.  
Moreover, his anxiety "has kept him isolated and unable to 
participate in social activities."

Based on these examination findings, the RO, in the appealed 
November 2002 rating decision, increased the veteran's 
evaluation for anxiety disorder to 30 percent, effective from 
March 2002.  This evaluation has since remained in effect and 
is at issue in the present appeal.




In January 2003, the veteran reported during VA treatment 
that he still had anxiety symptoms but was able to manage 
them, and that he "enjoys his work."  At that time, his 
mood was euthymic, and his affect was broad.  Later in the 
same month, however, he complained of feeling like a failure 
"because his anxiety prevents him from going places and 
doing things that he would like to do."  In March 2003, he 
described several recent episodes of intense anxiety, with 
chest pain and toes curling downwards.  Also, in May 2003, he 
reiterated his fear of falling, and, in June 2003, he 
described anxiety and physical tension at work.  A new 
"vague sensation that comes over his head" with anxiety was 
reported in July 2003.  In October 2003, he again complained 
of a fear of falling and of fear that others would notice how 
anxious he was. 

In this case, the RO has assigned a 30 percent evaluation for 
the veteran's anxiety disorder under 38 C.F.R. § 4.130, 
Diagnostic Code 9413.

Under this section, anxiety disorder which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses anxiety 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for anxiety 
disorder manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for anxiety 
disorder which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

Upon reviewing the evidence of record, the Board finds that 
there exists a basis for an evaluation of 50 percent for the 
veteran's anxiety disorder.  The Board is aware that the 
veteran has maintained employment, despite concerns about how 
his co-workers would react if they learned of his anxiety 
disorder.  However, the record indicates that his social 
functioning is significantly impaired, with isolation, an 
absence of friends, and an inability to participate in social 
activities.  The Board is also aware of the veteran's reports 
of panic attacks and frequent psychosomatic symptoms (e.g., 
chest pain, shortness of breath).  Taken as a whole, and 
after resolving reasonable doubt in the veteran's favor under 
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3, the Board concludes 
that these symptoms support a 50 percent evaluation.

That having been noted, the Board does not find a basis for 
an evaluation in excess of 50 percent.  Prior to his VA 
examination, the veteran was assigned a GAF score of 45 on 
several occasions, and, under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), such a score may 
represent an inability to work.  As noted above, however, the 
veteran has maintained employment during the pendency of this 
appeal, and other VA reports, including the September 2002 VA 
examination report, indicate a substantially higher GAF 
score.  Moreover, the veteran has denied suicidal and 
homicidal ideation, and has not demonstrated any of the other 
symptoms listed in the Rating Schedule criteria for a 70 
percent evaluation.  

Overall, the evidence supports a 50 percent evaluation, but 
not more, for the veteran's anxiety disorder.  To that 
extent, the appeal is granted.


ORDER

Entitlement to a 50 percent evaluation for anxiety disorder 
is granted, subject to the statutes and regulations governing 
monetary awards.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


